341 F.2d 920
George T. QUINN, Executor of the Estate of Thomas J. Thompson, Deceased, Appellant,v.Kenneth O. HOOK, District Director of Internal Revenue andUnited States of America.
No. 15017.
United States Court of Appeals Third Circuit.
Argued February 18, 1965.
Decided March 2, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Abraham L. Freedman, Judge.
Robert M. Taylor, Philadelphia, Pa., for appellant.
George F. Lynch, Department of Justice, Tax Division, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harold C. Wilkenfeld, Attorneys, Department of Justice, Washington, D. C., Drew J. T. O'Keefe, U. S. Atty., on the brief), for appellees.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Judgment of the District Court will be affirmed for the reasons so well stated by Judge Freedman in his opinion reported at 231 F.Supp. 718 (E.D.Pa.1964). See also Judge Kirkpatrick's opinion in Baglivio, et al. v. Commissioner, 235 F.Supp. 493 (E.D. Pa.1964) (filed August 5, 1964).